AGREEMENT




This Agreement ("Agreement") is made and entered into as of this 13 day of March
2014, by and between South Pacific Resources, Inc. DBA GoKush.com LLC (“GoKush”)
and MediJane Holdings Inc. (“MediJane”).




WHEREAS, GoKush is in the business of operating a web domain and medical online
order website providing overnight medical marijuana products to licensed
patients in the State of California;




WHEREAS, MediJane Holdings Inc. is a publicly traded company;




WHEREAS, the parties desire to cooperate and assist each other with the building
of a distribution network, inventory management and restocking of dispensaries,
all in accordance with the terms and conditions of this Agreement;




NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Parties agree as follows:




1.

Duties of the Parties.




The Parties agree to pursue the following activities:




1.1

GoKush shall become the online ordering platform for the ordering and
re-stocking of MediJane and other related product developers in dispensaries
throughout southern California.




1.2

MediJane shall use reasonable commercial efforts to continue its development of
intellectual property and knowhow within the medical marijuana industry while
protecting the MediJane brand and MediJane Assets.







2.

Consideration.




The Parties agree to provide the following consideration:




2.1

GoKush shall receive 200,000 common shares of MediJane.




2.2

MediJane shall sell its products to GoKush at wholesale prices.




2.3

GoKush shall receive a yet-to-be-determined delivery surcharge on each order.







3.

Warranties and Representations of the Parties.




3.1

Warranties and Representations of MediJane.




(a)

Authorization. All corporate action on the part of MediJane, its officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of MediJane
hereunder and thereunder has been taken or will be taken prior to the Closing,
and this Agreement constitute valid and legally binding obligations of the
MediJane, enforceable in accordance with their terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.




(b)

Compliance with Other Instruments.  MediJane is not in violation or default in
any material respect of any provision of its Articles of Incorporation or
Bylaws, or in any material respect of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound, or, to its
knowledge, any provision of any statute, rule or regulation applicable to
MediJane. The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of MediJane
or the suspension, revocation, impairment, forfeiture, or non-renewal of any
material permit, license, authorization, or approval applicable to MediJane, its
business or operations or any of its assets or properties.




(c)

MediJane is, or shall be, the legal owner of all intellectual property and
know-how relating to MediJane product development and distribution in the
overall treatment of illnesses within the medical marijuana industry;




(d)

All new intellectual property or knowhow developed by MediJane and its
affiliates shall be exclusively developed for the direct benefit of MediJane.
  No MediJane Assets, including intellectual property or knowhow shall be
transferred, assigned or otherwise dispersed without the express written consent
of all Parties.




3.2

Warranties and Representations of GoKush.




(a)

Authorization. All actions on the part of GoKush and its members necessary for
the authorization, execution and delivery of this Agreement, the performance of
all obligations of GoKush hereunder and thereunder has been taken or will be
taken prior to the Closing, and this Agreement constitute valid and legally
binding obligations of GoKush, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors' rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.




(b)

Compliance with Other Instruments.  GoKush is not in violation or default in any
material respect of any provision of its Articles of Organizations or Operating
Agreement or in any material respect of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound, or, to its
knowledge, any provision of any statute, rule or regulation applicable to
GoKush.  The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of a
represented Party or the suspension, revocation, impairment, forfeiture, or
non-renewal of any material permit, license, authorization, or approval
applicable to a represented Party, its business or operations or any of its
assets or properties.




4.

Term.




This Agreement shall be effective as of the date of execution and shall continue
for a period of ten years, unless extended or terminated by unanimous agreement
of the Parties or as provided herein.




5.

Termination of this Agreement.




5.1

Triggering Events. This Agreement may be terminated by a Party (the "Terminating
Party") by written notice of termination to the other Party, in the event
another Party (hereinafter the "Defaulting Party"):

(a)

commits a material breach of this Agreement and fails to remedy such breach
within sixty (60) days from the date of notice of breach;

(b)

becomes insolvent or becomes a party, voluntarily or involuntarily, to
bankruptcy, composition for the benefit of creditors, or reorganization
proceedings; or

(c)

becomes dissolved and liquidated or discontinues its business (excluding a
reorganization or merger of a Party into an Affiliate or transfer of all or
substantially all of Party's assets to an Affiliate).




Such notice of termination must be delivered within 120 days after the
Terminating Party becomes aware of a triggering event. After the expiration of
such 120-day time period, such right to give notice of termination shall end and
be null and void. In all cases Defaulting Party shall have 60 days from date of
notice of termination to cure the breach.




5.2

Terminating Party Remedies.




 In the event that this Agreement is terminated pursuant to MediJane's breach
described in Section 5.1 above, GoKush may keep any common shares issued to
GoKush.




5.3

Nonexclusive Remedy.  Nothing in this Agreement shall be construed to restrict
any Party’s claims against any other Party for damages in the event of a breach
of this Agreement.




6.

Confidentiality.




6.1

Definition.  “Confidential Information” shall mean any data or information
disclosed hereunder (whether written or oral or graphical) that relates to the
disclosing party’s products, financial information, technology, research,
development, customers or business activities, and which is confidential or
proprietary to or a trade secret of the disclosing party, provided that either
the information is marked or identified as confidential at the time of
disclosure or any other information that from the circumstances of its
disclosure, out in good faith be treated as confidential.   Confidential
Information shall not include any information, data or material which: (1) the
disclosing party expressly agrees in writing is free of any nondisclosure
obligations; (2) at the time of disclosure to the receiving party was known to
the receiving party (as evidenced by documentation in the receiving party’s
possession) to be free of any non-disclosure obligations; (3) is independently
developed by the receiving party (as evidenced by documentation in the receiving
party’s possession); (4) is lawfully received by the receiving party, free of
any non-disclosure obligation, from a third party having the right to so furnish
such Confidential Information; or (5) is or becomes generally available to the
public without any breach of this Agreement or unauthorized disclosure of such
Confidential Information by the receiving party.  




6.2

Agreement of Confidentiality.  Except as expressly authorized by any other
Party, each Party agrees not to disclose, use or permit the disclosure or use by
others of any Confidential Information unless and to the extent such
Confidential Information is marked or designated in writing as suitable for
disclosure and is provided for a purpose that reasonably contemplates disclosure
to or use by others.  The foregoing confidentiality obligation shall also apply
to the contents of this Agreement.




6.3

Standard of Care.  In furtherance, and not in limitation of the foregoing
Section 6.2, each party agrees to do the following with respect to any such
Confidential Information: (i) exercise the same degree of care to safeguard the
confidentiality of, and prevent the unauthorized use of, such information as
that Party exercises to safeguard the confidentiality of its own Confidential
Information; and (ii) instruct and require such advisors, employees,
sub-licensees, and agents to maintain the confidentiality of such information
and not to use such Confidential Information except as expressly permitted
herein.  Each Party further agrees not to remove or destroy any proprietary or
confidential legends or markings placed upon any documentation or other
materials.




6.4

Government Disclosures. The obligations under this Section 6 shall not prevent
the Parties from disclosing the Confidential Information or terms of this
Agreement to any governmental authority as required by law or regulation
(including those requiring filing of documents in connection with registrations
under the Securities Act of 1933) or as ordered by a court (provided that the
Party intending to make such disclosure in such circumstances:   (i) has given
the appropriate other Party prompt notice prior to making such disclosure so
that the other Party may seek a protective order or other appropriate remedy
prior to such disclosure, (ii) cooperates fully with the other Party in seeking
such order or remedy), and seek Confidential Treatment of the Confidential
Information, this Agreement when disclosed to a governmental authority. In the
event the governmental authority denies Confidential Treatment, the Parties will
use their best efforts to redact Confidential Information, financial information
and payment schedules from this Agreement.




6.5

The Parties’ Confidentiality Obligation. The Parties to this Agreement shall
require each employee, independent contractor, consultant and any other person
who will have access to Confidential Information of the Agreement or of any
Party to enter into a confidentiality agreement and, if applicable, an
inventions assignment agreement, the forms of which are to be approved by the
Parties.




7.

Conditions of the Parties Obligations.




7.1

The obligations of the Parties under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, the
waiver of which shall not be effective against the Parties unless they consent
in writing thereto:




(a)

Performance.   The Parties shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.




(b)

Secretary's Certificate.   MariJane shall deliver to GoKush a certificate
certifying the MariJane Articles, Bylaws and resolutions approved by the board
of directors relating to the issuance of the Common Shares, as applicable.







(c)

Qualifications.   All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful operation of the Business, the issuance and sale of the Common Shares
pursuant to this Agreement shall be duly obtained and effective as of the
Closing.




1.

Notices.




All notices required or permitted to be given hereunder shall be in writing and
shall be given by registered airmail, hand delivery or by facsimile transmission
to the following addresses:




To GoKush:




GoKush.com LLC

3780 Hancock St #G

San Diego, CA 92110




To MediJane




MediJane Holdings Inc.

2011 Ken Pratt Boulevard, Suite 210

Longmont, CO 80501




2.

Assignment of Rights and Obligations.




This Agreement and the rights and obligations hereunder may not be assigned
without the other Party's prior written consent.




3.

Succession of Rights and Obligations.




This Agreement is binding on all Parties and their successors and assigns. The
Parties hereto shall cause their successors and assigns, including without
limitation those resulting from merger, consolidation, acquisition or other like
events, to perform their obligations under this Agreement.




4.

Governing Law.




This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado.




5.

Dispute Escalation Procedures.




The Parties agree to discuss differences of opinion and attempt an amiable
resolution of any disputes prior to initiating any formal actions. In this
regard, any disputes between the Parties which cannot be resolved with the best
efforts of the Parties under normal circumstances shall be referred to the chief
executive officer of each Party and such chief executive officers shall make
themselves available on an as needed basis in an attempt to resolve the dispute.




6.

Arbitration.




Any unresolved disputes shall be finally settled by arbitration in accordance
with the rules then in effect of the American Arbitration Association by one
arbitrator appointed in accordance with such rules.




Any such arbitration shall be held in Denver, Colorado. The arbitration award
shall be final and binding upon the parties, and judgment on such award may be
entered in any court having jurisdiction thereof. The Parties shall keep any
proceedings and award confidential.




7.

Entire Agreement, Modification, Waiver.




7.1

Entire Agreement. This Agreement constitutes the entire agreement of the Parties
with respect to the subject matter hereof, and supersedes all prior or other
agreements, verbal or written, which may exist between the Parties. This
Agreement may not be modified except by a written agreement signed by duly
authorized representatives of each Party.




7.2

Saving Provision. If any part of this Agreement is held to be unenforceable, it
shall not affect any other part. If any part of this Agreement is held to be
unenforceable as written, it shall be enforced to the maximum extent allowed by
applicable law.




7.3

Waiver. No waiver of any provision of this Agreement shall be valid unless in
writing, signed by the party against whom the waiver is sought to be enforced.
 The waiver of any breach of this Agreement or failure to enforce any provision
of this Agreement shall not waive any later breach.




8.

Survival of Provisions.    Except as otherwise explicitly set forth in this
Agreement, upon the termination of the Agreement all other provisions shall
terminate.




9.

Announcement.




The Parties may announce the existence of their relationship and this Agreement
only upon unanimous agreement.  Any press releases by a Party relating to this
Agreement shall be unanimously approved in advance by all Parties.




10.

Counterparts




This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which shall be deemed to constitute one and the same
agreement.




11.

Force Majeure.    Each Party will have no liability to the other Party as a
result of any delay or failure in the performance of such party's obligations
under this Agreement if the delay or failure is caused by events or
circumstances beyond such Party's control including earthquakes, fires, floods,
riots, wars, labor disputes, shortages of materials or supplies, changes in laws
or government requirements, and transportation difficulties. If either Party is
prevented from performing any of its obligations hereunder due to any such event
or circumstance beyond its control, it will use reasonable efforts under the
circumstances to notify the other Party and to resume performance as soon as
reasonably possible.








IN WITNESS WHEREOF, the undersigned hereto hereby certify that they have signed
the foregoing Agreement as duly authorized representatives of the respective
Parties as of the date and year set forth above.




South Pacific Resources Inc. DBA

GoKusk.com




/s/Mac Bagby

By: Mac Bagby










MediJane Holdings Inc.




/s/Lewis “Spike” Humer

By: Lewis “Spike” Humer









